   

Case 2:19-cv-00410 Document1 Filed 04/16/19 Page 1 of 9 PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

JOSEPH ZIEGLER, Case:2:19-cv-11105

Judge: Michelson, Laurie J.
MJ: Whalen, R. Steven
, Filed: 04-16-2019 At 02:41 PM
Plaintiff, CMP ZIEGLER v CLAY CO SHERIFF. ETA
-VS- L (dat)

CLAY CO SHERIFF et al,
MILES SLACK,
M.P. MORRIS,
DEPUTY THOMAS,
C.C. GROSE,
JIM SAMPLES,
FRAN KING,
Defendants,

/

COMPLAINT FOR CIVIL ACTION

 

NOW COMES, JOSEPH ZIEGLER, Plaintiff presently filing in Pro Per, and Forma Pauperis that is a
FREE U.S. Citizen(and NOT a “Prisoner”, per 28 USC 1915 et seq), Who hereby moves this Honorable
U.S. District Court For Eastern District of Michigan Southern Division, pursuant to 42 U.S.C. 1983
through 42 USC 1986 et seq; Federal Civil RICO, 18 USC 1961-1968; Federal Anti-Kickback Act, 41 USC
51 et seq; and/or any/all other Federal Statutes on violations of clearly established Federal Civil Rights
and Federai Laws as determined by the U.S. Supreme Court under the Federal Doctrine of Laches,
and/or Law-of-the Case Doctrine by filing this herein Plaintiff's Complaint For Civil Action, based upon
any/all of the foilowing:

PARTIES PRESENTED
{1} That Plaintiff JOSEPH ZIEGLER is a Free U.S. Citizen(and NOT a Prisoner, 28 USC 1915 et seq)

that is indigent(ie, Application Ta Proceed In Forma Pauperis) that resides at 59 Pingree, Pontiac,
  
 
 

Case 2:19-cv-00410 Document1 Filed 04/16/19 Page 2 of 9 PagelD #: 2

Michigan 48342. Who possesses the capacity to sue the Defendants for blatantly vioiating and/or
conspiring to violate this Pro Se Plaintiff's cleariy established Federal Civil Rights, Federal
Statutes/Laws, and their U.S. Constitutional Rights protected under Equal Protection of Law as setforth
in the herein Federal Claims For Action as determined by the U.S. Supreme Court.

(2) That the Defendant(s) CLAY CO SHERIFF et al; MILES SLACK; M.P. MORRIS; DEPUTY
THOMAS; and C.C. GROSE, at 225 Main Street, Clay, WV 25043. Who possesses the capacity to be
sued for acting under/outside the color of State Law in their official-capacity, and personai-capacity for
blatantly acting outside the color of law and their Governmental Function by vidiating and/or
conspiring with Co-Defendants et al to violate this Plaintiff's clearly established Federal Civil Rights,
Federal Laws, and Plaintiff(s) clearly established Federal! Constitutional Rights as setforth in the herein
Federal Claims For Action as determined by the U.S. Supreme Court.

(3) That the Defendant(s) JIM SAMPLES et al, at 246 Main Street, Clay, WV 25043. Who
possesses the capacity to be sued for acting under/outside the color of State Law in their official-
capacity, and personal-capacity for blatantly acting outside the color of law and their Governmental
Function by violating and/or conspiring with Co-Defendants et al to violate this Plaintiff's clearly
established Federal Civil Rights, Federal Laws, and Plaintiff(s) clearly established Federal Constitutional
Rights as setforth in the herein Federal Claims For Action as determined by the U.S. Supreme Court.

(4) That the Defendant(s) FRAN KING, at 220 Procious Maysel Rd., Clay, WV 25043. Who
possesses the capacity to be sued for acting under/outside the color of State Law in her official-
capacity, and personal-capacity for blatantly acting outside the color of law and their Governmental

Function by violating and/or conspiring with Co-Defendants et al to violate this Plaintiff’s clearly
  
 
 

Case 2:19-cv-00410 Document1 Filed 04/16/19 Page 3 of 9 PagelD #: 3

established Federal Civil Rights, Federal Laws, and Plaintiff(s) clearly established Federal Constitutional
Rights as setforth in the herein Federal Claims For Action as determined by the U.S. Supreme Court.
JURISDICTION

(5) That this Plaintiff states that he resides within this Honorable United States District Court
For The Eastern District of Michigan Southern Division's Jurisdiction, and that Defendant(s) et al
violated and/or conspired to violate this Plaintiff of his clearly established Federal Civil Rights, Federal
Law and Federal Constitutional Rights within this Honorable United States District Court For The
Eastern District of Michigan Southern Division's Jurisdiction. See 28 USC 1343.

FIRST FEDERAL CLAIM FOR ACTION

 

(6) On APRIL 2,2019, This Disabled Minority Plaintiff and Journalist traveled to Clay Co, West
Virginia as a Freelance Journalist for accredited mainstream media Reader Supported News Agency-
Godot; National Association of Professional Organizers(NAPO) to Stop Police Brutality and Judicial
Corruption; and Federal Informant regarding the ongoing Federal Investigation concerning the
Ambush and Execution of Corrupt Police Officers in Clay County West Virginia involved with the
remaining Police Officers and Public Officials in Clay County being involved with the continual unlawful
and illegal distribution of Methamphetamine, Opioid and Heroin Distribution in Clay Co, West Virginia
that was obtained from Family Members currently serving in Afghanistan guarding Heroin Field(and
for U.S. Pharmaceutical Companies according to the Pentagon)

(7) On APRIL 3,2019, This Disabled Minority Plaintiff and Journalist was engaging in exercising
his clearly established Equal Protection Right/Privilege to Freedom of the Press, and Association was
unlawfully threatened by Defendants for interviewing local residents concerning all the Defendants

that are currently involved in unlawful and illegal distribution of Methamphetamine and Heroin
  
 
 

Case 2:19-cv-00410 Document1 Filed 04/16/19 Page 4 of 9 PagelD #: 4

Distribution in Clay Co, West Virginia that only has 4 Police Officers(eg, MILES SLACK; M.P. MORRIS:
DEPUTY THOMAS; and C.C. GROSE); and One Shift from 0800 hours to 1600 hours. Because the Local
Residents voted not to fund the Clay Co Sheriff Dept Police Officers due to ongoing Federal
Investigation on corrupt police officers criminal activities and systematically extorting, threatening,
and unsolved murders of citizens that are trying to get rid of corrupt Police Officers, Elected Officials
and Judges in Local Court System.

(8) On APRIL 4,2019, This Disabled Minority Plaintiff and Journalist was engaging in exercising
his clearly established Equal Protection Right/Privilege to Freedom of the Press, Association, Freedom
of Movement, and Travel was unlawfully charged by the Defendant(s} MILES SLACK; M.P. MORRIS;
DEPUTY THOMAS; C.C. GROSE; and JiM SAMPLES while acting under color of law and Defendant(s)
MILES SLACK’s failure to adequately train subordinate Co-Defendants concerning the uniawful
towing/seizure/forefeiture of this Plaintiff’s undriveable motor vehicie(property} with two flat tires.(ie,
2018 Ford Escape with current Michigan License Plates and Full Coverage Insurance). That this Plaintiff
lawfully inherited by Court-Order from a Oakland Co Probate Court Judge in Pontiac, Michigan. That
was lawfully parked on private property at a friends house in Clay West Virginia, and was unlawfully
towed/seized by said Defendants et al to deprive this Plaintiff of his Property without Due Process of
Law, in violation of his Federal Equal Protection Right not to be Discriminated against based upon his
Race, Disability, National Origin for being engaged in a Federally protected Right/Privilege to Freedom
of the Press, Association, and clearly established Right not to be deprived of Property without Due
Process of Law. That resulted in the Defendants et al violating and/or conspiring to violate this
Plaintiff's clearly established Federal Civil Rights to Equal Protection of Law as determined by the U.S.

Supreme Court.
   
 

Case 2:19-cv-00410 Document1 Filed 04/16/19 Page 5 of 9 PagelD #: 5

SECOND FEDERAL CLAIM FOR ACTION

(9) On APRIL 5,2019, This Disabled Minority Pro Se Plaintiff and Journalist personally met with
Defendants JIM SAMPLES, M.P. MORRIS, AND FRAN KING regarding the unlawful towing/seizure of
this Plaintiff's lawfuily inherited property(ie, undriveable 2018 Ford Escape with two front flat tires
from friends private property), and when this Plaintiff questioned said Defendants regarding the
unlawful towing contract issued to Defendant FRAN KING in violation of the Federal Anti-Kickback Act
to secure contract with said Co-Defendants to allow said Defendants to financially be compensated for
said County Towing Contract(a felony), and complaint that this Plaintiff was being deprived of his
Property without Due Process of Law by the Defendants, in violation of his Federal Equal Protection
Right not to be deprived of Property without Due Process of Law.

(10) This Plaintiff claims that the Defendants JIM SAMPLES, M.P. MORRIS, AND FRAN KING et al
verbaily threatened to arrest and physically assault this Plaintiff, including the Defendants not sending
this Plaintiff any letters or notices in the mail of any/all courtdates for this Plaintiff to appear in court.
if this Plaintiff files anything in State of Federal Courts against the Defendants for violating and/ar
conspiring to violate this Plaintiff's clearly established Federal Civil Rights to Equal Protection of Law as
determined by the U.S. Supreme Court.

THIRD FEDERAL CLAIM FOR ACTION

(11) That this Plaintiff states as his claim upon which relief should be granted is based upon
the fact. That Plaintiff hereby demands/requests that this Honorable U.S. District Court Judge to issue
an immediate Order For Preliminary Injunction. Because there is a strong likelihood that this Plaintiff
will prevail on the merits and any reasonable juror would rule in Plaintiff's favor. That Plaintiff stated a

claim upon which relief should be granted; That Plaintiff will suffer a actual “irreparable harm/injury”
  
   

Case 2:19-cv-00410 Document1 Filed 04/16/19 Page 6 of 9 PagelD #: 6

by the Defendants et al under the Federal Doctrine of Laches. If this Honorable Federal Court does not
issue a Preliminary Injunction and Order For Replevin to preserve the Status Quo of Person/Property;
Prahibit the Defendants from committing imminent acts of Retaliation for this Plaintiff being engaged
in the Federally protected Right to Seek Civil Redress of his Grievances under Equal Protection of the
Law/ Thus, This Honorable Federal Court Judge should balance the harms between the Parties; and
that the Public interest will be directly/indirectly effected by issuing a Order For Preliminary Injunction
and/or Order For Replevin as mandated under Federal Law as determined by the US Supreme Court.
DEMAND FOR JURY TRIAL

(12) That this Plaintiff states that he has stated a claim upon which relief should be granted
against any/all of the Plaintiff's herein Federal Claims For Action, and that a reasonable Juror would
rule/decide in Plaintiff's favor that Defendant(s} et al while acting under and outside the color of law
blatantly violated Plaintiff's clearly established Federal Civil Rights, Federal Constitutional Rights and
hereby demands a Jury Trial by Right. FRCVP Rule 38.

RIGHT TO AMEND

(13) That this Plaintiff reserves the Right to Amend this Pro Se Federal Complaint For Civil
Action as may be required under FRCP, Federal Statute, and in the Interest of Justice. FRCP Rule 15. As
well as introduce “Similar Acts” of recent Routine Practice of Federal Civil Rights violations committed
by the Defendants et al in violation of clearly established Federal Law to warrant a Federal Civil Rights

Investigation by the U.S. Department of Justice and prosecuting the herein Civil Rights Complaint.
  
  

Case 2:19-cv-00410 Document1 Filed 04/16/19 Page 7 of 9 PagelD #: 7

WHEREFORE, This Plaintiff demands that this Honorable United States Eastern District Court of
Michigan Southern Division honors this Plaintiff's Federal Complaint For Civil Action, pursuant to 42
U.S.C. 1983 et seq through 42 USC 1986 et seq; 18 USC 1961-1968; 41 USC 51 et seq; and/or any/all
other applicable Federai Statutes. Since this Plaintiff has stated a claim upon which retief should/can
be granted, and that there is a reasonable probability that a reasonable Jury would rule in Plaintiff's
favor that the Defendants et al violated, and/or conspired to violate this Plaintiff's clearly established
Federal Constitutional Right to Equal Protection of Law, Due Process of Law, Right to Property,
Freedom of the Press, Freedom of Movement, Travel, Association, Commerce, Privileges, and the
Immunities and Comity Clause protected under the 1“, 4", 14° Amendments of the U.S. Constitution
as determined by the United States Supreme Court under the Federal Doctrine of Laches and Federal
Law-of-the Case Doctrine.
Further, This Plaintiff seeks/demands any/all of the following:

(A) That this Honorable U.S. District Court judge issue both Declaratory and Injunctive
Relief to this Plaintiff on any/all Claims For Action asserted by this Plaintiff against the Defendants et al
acting within/outside their Official-Capacities and that are found to be following Federa!l/State Law as
their Governmental Function; Defendants Policy/Procedure; and for violating this Plaintiff's clearly
established Federal Civil Rights, Federal Constitutional Rights and Federal Laws;

(B) That this Honorable U.S. District Court Judge issue both Declaratory, Injunctive, and
Writ of Replevin Relief to this Plaintiff on any/all Claims For Action asserted by this Plaintiff against
Defendants et al for acting within/outside their Official-Capacities, and Order the Defendants et al to
cease/desist from committing any further acts of Discrimination, Retaliation, Harassment,

Intimidation, False Charges, Physical Assault, and any further Uniawful Restraint/Seizure/Forefiture of
  
 
 

 

Case 2:19-cv-00410 Document1 Filed 04/16/19 Page 8 of 9 PagelD #: 8

Plaintiff's Property{ie, Undriveable 2018 Ford Escape with two flat tires in Defendant Fran King’s
possession without consent/right) for being engaged in exercising this Plaintiff's clearly established
Federat Civil Rights, and/or Federal Constitutional Rights to Seek Redress from the Government under
Equal Protection Due Process of Law and Access to the Courts by filing this Federal Civil Action
Complaint. That this Plaintiff inherited per Court-Order by the Oakland County Probate Court;

(C) That this Honorable U.S. District Court Judge to issue ORDER for Jury Trial for the
herein Plaintiff, in order to be compensated for actual, compensatory, treble, and/or punitive damages
from the Defendants et al in the sum of $1,000,000{ie, One Million Dollars) on any/all herein Federal
Claims For Action asserted by this Pro Se Plaintiff against any/all Defendant(s) et al found to be acting
inside/outside of their Official-Capacities, and/or in their individual-Capacities from personal assets for
violating Plaintiff's clearly established Federal Civil Rights protected under Federal Law for blatantly
violating and/or conspiring to violate this Plaintiff's clearly established Federal Constitutional to Rights
to Equal Protection of Law, Due Process of Law, Right to Property, Freedom of the Press, freedom of
Movement, Travel, Association, Commerce, Privileges, and the Immunities and Comity Clause
protected under of Article 1, Section 8, Clause 3; Article 6, Section 2, Clause 1; and the 1*, 4", 14"
Amendments of the U.S. Constitution as determined by the United States Supreme Court under the
Federal Doctrine of Laches and Federal Law-of-the Case Doctrine, as all circumstances should dictate

and Justice would so demand.

 

Date: [3 (7 Respectfully Submitted,
XC: Defendants
File NTIFF IN PRO PER
JOJEPH ZIEGLER
59 PINGREE

PONTIAC, MICH 48342
 

Tm tata seat a aatabn cae an as a ta Pr a eh

ZIEGLER a . = ea : aa i. ie , | ‘ Bead RNTTED STATES. Retail

 

MNGREE a SRE
ITIAC, MICH 48342

 

US POSTAGE PAID

En nes eer rm tie BON ‘le - Origin: 25045
| BR I ar vost se {> ts 7 5516080045-12

 

 

 

USPS MEDIA MAIL ®

1 Lb 0.80 Oz

1002

 

 

SHIP

TO:
231 W LAFAYETTE BLYD
DETROIT MI 48226-2700

Office of the Clerk
United States Eastern District Court
> Southern Division
Theodore Levin U.S. Courthouse
_, 231 W. Lafayette Bivd., Room 564
™ Detroit, Michigan 48226

ene" NS rape

 

 

9549 0104 5731 9103 0669 51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
